Citation Nr: 0939190	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-39 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for alopecia areata, to 
include as secondary to the Veteran's service-connected PTSD, 
and to include as due to exposure to Agent Orange.

2.  Entitlement to a rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney

WITNESS AT HEARING ON APPEAL

Appellant & Spouse




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
December 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio and Portland, Oregon.  (The Board 
notes that during the course of the appeal, the Veteran's 
claims file was temporarily brokered to the Cleveland, Ohio 
VA Regional Office (RO).)  In September 2003, the RO granted 
service connection for PTSD and awarded a 30 percent 
disability evaluation, effective from November 29, 2002.  The 
January 2004 RO decision, in part, denied the Veteran's claim 
for service connection for alopecia areata, to include as due 
to exposure to Agent Orange.  A September 2004 RO decision 
(issued in the statement of the case) denied service 
connection for alopecia areata, to include as secondary to 
the Veteran's service-connected PTSD and to include as due to 
exposure to Agent Orange. 

In February 2006, the Veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

In March 2006, the Veteran filed a claim seeking an increased 
rating for his service-connected PTSD.  

In an August 2006 decision, the Board denied the Veteran's 
claim for an effective date earlier than November 29, 2002 
for the grant of service connection for PTSD and remanded his 
claim for service connection for alopecia areata, to include 
as secondary to his service-connected PTSD and to include as 
due to exposure to Agent Orange, to the RO for further 
development.  

In an August 2007 rating decision, the RO denied the 
Veteran's claim seeking a rating in excess of 30 percent for 
PTSD and the Veteran appealed that decision.  

In a November 2007 decision, the Board denied the Veteran's 
claim for service connection for alopecia areata.

The Veteran appealed the Board's August 2006 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Motion for Remand was filed by the Veteran, 
averring that remand was required as the Board failed to 
address his contention that he was not properly notified of 
the 1981 RO decision that denied his claim for service 
connection for PTSD.  In a Memorandum Decision of July 2008, 
the Court vacated the Board's decision and remanded the 
matter, pursuant to its Memorandum Decision.  A copy of the 
Court's Memorandum Decision in this matter has been placed in 
the claims file.

The Veteran also appealed the Board's November 2007 decision 
(regarding his claim for service connection for alopecia 
areata) to the Court.  In that litigation, a Joint Motion for 
Remand was filed by the Veteran and the VA General Counsel, 
averring that remand was required due to the failure of the 
November 2006 VA examiner to resolve questions presented by 
the Board's August 2006 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In an Order of June 2008, the Court vacated 
the Board's November 2007 decision and remanded the matter, 
pursuant to the Joint Motion.  A copy of the Court's Order in 
this matter has been placed in the claims file.

In January 2009, the Board remanded the Veteran's claims 
seeking service-connection for alopecia areata and a rating 
in excess of 30 percent for PTSD to the RO for further 
development.  At the same time, the Board denied the claim 
seeking an effective date earlier than November 29, 2002 for 
the grant of service connection for PTSD.  The Veteran has 
not appealed the effective date issue and this matter is no 
longer before the Board.  


FINDINGS OF FACT

1.  The Veteran's alopecia areata is reasonably shown to be 
aggravated by his service-connected PTSD.  

2.  The Veteran's PTSD is currently manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his alopecia areata was aggravated by 
his service-connected PTSD. See 38 U.S.C.A. § 1110, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In regards to the claim seeking service connection for 
alopecia areata, to include as secondary to Agent Orange 
exposure or to service-connected PTSD, an August 2006 post-
rating letter (pursuant to an August 2006 Board remand) 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the service connection 
claim, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
would be obtained by VA.  The August 2006 letter also 
notified the Veteran that he could send VA information that 
pertained to his claim and provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the August 2006 letter, and an opportunity 
for the Veteran to respond, the August 2007 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of this notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

In regards to the increased rating claim for PTSD, an April 
2007 pre-rating letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence would be obtained 
by VA.  The April 2007 letter also notified the Veteran that 
he could send VA information that pertained to his claim and 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the April 2007 letter, and an opportunity 
for the Veteran to respond, the August 2007 rating decision 
adjudicated the claim.  Hence, the Veteran is not shown to be 
prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, supra.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with the Veteran's current claims before the Board 
consists of service treatment records, private records, VA 
medical records and reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also notes that no 
further RO action on the claims on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal. 
 Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543. 

II.  Factual Background, Criteria, & Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

A.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury. 38 C.F.R. § 
3.310(a) (2008).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability. Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal. See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice and thus suggests that the recent change 
amounts to a substantive change in the regulation.  For this 
reason, and as the Veteran's claim was pending before the 
regulatory change was made, the Board will consider his claim 
under the prior version of 38 C.F.R. § 3.310, as it is more 
favorable to the Veteran.

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a Veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran had active service from October 1961 to December 
1968.  His service personnel records indicate that he was 
awarded decorations indicating Vietnam service.  His service 
treatment records (STR's) do not show complaints, findings, 
or diagnoses of alopecia areata.  The STR's do show treatment 
for disorders such as probable anxiety symptoms.

An August 1969 private treatment report from Dr. W. W. S. 
noted that the Veteran reported that he noticed a bald spot 
in the left occipital area of the scalp.  The impression was 
alopecia areata.  He was prescribed Librium.  

An April 1976 VA general medical examination noted complaints 
of nervousness and hair loss in spots.  

A January 1981 lay statement from a friend of the Veteran 
reported that he had known him since December 1969 and that 
he complained of his hair falling out and growing back at 
that time.  Another January 1981 lay statement from a co- 
worker noted that he had worked with the Veteran from 1970 to 
1973, that he had lived next door to him for a while, and 
that he remembered that the Veteran lost his hair.

An April 1981 VA Agent Orange examination report noted that 
the Veteran was in Vietnam between September 1966 and June or 
July 1967.  He reported that during that time he worked in 
maintenance for five months and for the infantry for five 
months. He stated that while being employed in maintenance, 
he repeatedly had to go out on patrols that went through 
areas that had been defoliated.  He stated that about two 
years after he left Vietnam, he started to lose hair, perhaps 
around 1968. It as noted that he first developed areas of 
alopecia areata the size of a quarter and that the condition 
gradually became worse until he lost allegedly about 90 
percent of his hair.  He stated that he consulted a 
dermatologist who gave him some Librium.  He indicated that 
even his beard and eyebrows became affected.  After several 
years, the greater part of the alopecia areata subsided and 
his hair came back.  The diagnoses included history of 
alopecia areata with two small, hardly visible, residual 
lesions on the scalp.

An April 1981 VA general medical examination report noted 
that the Veteran had two small areas of alopecia areata on 
the scalp which were well covered by hair and hardly visible.  
During examination, he stated that a prior dermatologist 
indicated that his hair loss might be related to nerves and 
prescribed him Librium.  The diagnoses included history of 
alopecia areata with two small, hardly visible, residual 
lesions on the scalp.  

Subsequent post-service private and VA treatment records, 
including examination reports, show treatment for disorders 
including cystic lesions on the scalp and alopecia areata.

A May 2003 lay statement from a friend of the Veteran noted 
that he had known the Veteran for twenty-nine years and that 
the Veteran would get bald spots on various parts of his head 
from time to time.

A June 2003 VA treatment entry noted that the Veteran had 
hair loss that started in 1969.  It was reported that the 
Veteran was exposed to Agent Orange and that he indicated 
that his hair would come out in spots in the size of a dime 
or quarter after an episode of itchiness.  He stated that at 
one time he had no eyebrows or beard.  He reported that the 
hair would slowly grow back after a couple of months.  The 
assessment included alopecia, intermittent.

A July 2003 VA skin diseases examination report noted that 
the record included the Veteran's claims file as well as some 
hand-carried private medical records.  It was reported that 
the Veteran served in Vietnam between September 1966 and 
August 1967 and that during that time he was frequently in a 
combat setting and was exposed to Agent Orange.  He indicated 
that the only residual medical problem that he dealt with for 
many years, other than irritability and difficulty dealing 
with any kind of supervision, was alopecia areata.  He stated 
that the alopecia areata bothered him up until 1999 when he 
retired from his full-time job.  The diagnoses included 
alopecia areata, resolved, and a history consistent with 
PTSD.

A September 2003 rating decision granted service connection 
for PTSD and assigned a 30 percent disability rating. 

An April 2004 VA treatment entry noted that the Veteran 
reported that he would have hair loss that would recur 
periodically.  At the time of treatment, he had a two inch 
patch of missing hair on the left parietal scalp.  He stated 
that the condition began when he first returned from Vietnam 
and he lost all of his hair from his neck up.  The assessment 
included alopecia areata.  A January 2005 entry noted that 
the Veteran reported that his hair loss had stabilized and 
that he felt that after he retired, it had become much 
better.  It was noted that the Veteran was likely Agent 
Orange exposed and that when he was released from the 
military, he began losing his hair.  He stated that he lost 
all of his hair from the neck up.  The assessment included 
alopecia areata.  A March 2005 entry related essentially the 
same information.

A February 2006 lay statement from the Veteran's wife noted 
that the Veteran's hair loss had a very traumatic affect on 
their family.

At the February 2006 Board hearing, the Veteran testified 
that his hair first began falling out in the summer of 1969 
less than a year after his separation from service.  He 
stated that when he first saw a doctor he was told that it 
was due to stress.

A November 2006 VA skin diseases examination report noted 
that the Veteran's claims file was reviewed.  It was reported 
that he was in the Army from 1961 to 1968 and that he was 
stationed in Vietnam from 1966 to 1967.  He stated that he 
believed that he was exposed to Agent Orange while he was in 
Vietnam.  He indicated that during his tour of duty, his hair 
began to fall out.  He related that he had numerous episodes 
of his hair falling out over the years.  He also stated that 
believed that the patches of alopecia were related to his 
PTSD.  He indicated that he was seen by Dr. W. W. S. in 1969 
and that he believed that he was prescribed Valium or Librium 
to take for his alopecia at that time.  The diagnoses 
included alopecia by history.  The examiner commented that 
alopecia areata was an autoimmune disorder with an unclear 
etiology.  The examiner stated that such condition could be 
exacerbated by periods of stress.  The examiner indicated 
that the history of being triggered by PTSD was not one that 
has been reported in the past.

A May 2009 VA skin diseases examination summarized the 
Veteran's past medical history.  The examiner commented that 
alopecia areata was an autoimmune disorder with an unknown 
etiology.  The examiner stated that such condition could be 
exacerbated by periods of stress.  The examiner referred to 
the Mayo clinic case reports that stated that severe stress 
may trigger the condition.  Although PTSD had not been 
specifically addressed as a cause, stress could exacerbate it 
and keep it going.  There was no cure for alopecia areata.  

Here, the Board finds service connection for alopecia areata 
as secondary to the Veteran's service-connected PTSD is 
warranted.  On November 2006 and May 2009 VA skin 
examinations, the examiner opined that stress could 
exacerbate alopecia areata.  In May 2009, the examiner stated 
that although PTSD had not been specifically addressed as a 
cause, stress could exacerbate the skin condition and keep it 
going.  Furthermore, the Board notes that as stress is a 
major component to PTSD and it is not possible, based on the 
evidence on record, to separate out whether or not stress 
that was specifically related to the Veteran's PTSD could 
exacerbate the alopecia areata, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether the Veteran's PTSD aggravated his alopecia areata.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see 
also 38 C.F.R. § 3.102.  There is no contrary medical 
evidence of record that indicates that the signs and symptoms 
of PTSD, such as stress, do not exacerbate his alopecia 
areata.    

In light of the totality of the evidence of record, and 
affording all reasonable doubt to the Veteran, the Board 
finds the Veteran's claim for secondary service connection is 
adequately supported.  38 C.F.R. §  3.102.  Thus, the benefit 
sought on appeal is granted on a secondary basis.  38 C.F.R. 
§ 3.310.


B.  Increase Rating

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected PTSD has been assigned a 30 
percent disability rating under the General Rating Formula 
for Mental Disorders (38 C.F.R. § 4.130, Code 9411).  He 
essentially contends that a higher rating is warranted.

Under Code 9411, a 30 percent rating when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  GAF scores ranging between 61 and 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores. See 38 
C.F.R. § 4.130 (2007).  Accordingly, a certain GAF score does 
not automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, June 2003 to June 2009 treatment records from Roseburg 
VA Medical Center (VAMC) showed that in June 2003 the Veteran 
has had a heightened state of awareness, increased startle 
reflex, difficulty in crowds, intrusive dreams and 
nightmares, flashbacks, and insomnia.  

On May 2007 VA examination, the Veteran reported that he re-
experienced events from Vietnam through occasional flashbacks 
and dreams.  He reported that he avoided stimuli that 
reminded him of Vietnam and never discussed Vietnam with 
anyone.  He had difficulty staying asleep at night, denied 
having difficulty with mental concentration, and had 
irritability and heightened startle response.  He has been 
retired for eight years.  He has been living on a 14-acre 
property with both of his sons and their families.  He met 
with a friend twice a week and had two other close friends.  
He stated that he got along with his wife and his sons and 
their families.   He never had any type of mental health 
treatment.  

During examination, the Veteran was pleasant and cooperative.  
His affect was normal.  His speech was normal in rate and 
rhythm.  His memory, intelligence, and concentration were all 
deemed to be within normal limits.  His GAF score was 80.  

On June 2009 VA examination, the Veteran reported that he 
received psychotropic medication since his last VA exam.  It 
was noted that VA treatment records showed that Prazosin was 
prescribed for increased nightmares.  A January 2009 record 
showed that the Veteran reported no flashbacks or weird 
dreams.  The Veteran reported during the current examination 
that he moved into another home on higher ground so that he 
could see who was coming up the driveway.  He indicated that 
he had continued symptoms of disturbing memories and 
nightmares about his Vietnam experience.  He avoided memories 
of Vietnam, had exaggerated startle response, social 
avoidance, emotional numbness, and decreased interest in 
activities that were important to him.  He had no symptoms 
consistent with panic attacks.  He continued to enjoy good 
relationships with his spouse, his son's, and his son's 
families.  With some exceptions, he was generally avoidant of 
social contact outside of his family.  

The examiner reported that he Veteran was causally dressed 
and well-groomed.  He was oriented to time, place, and 
person.  No unusual motor activity was noted.  He spoke 
clearly and fluently at a sufficient volume and normal rate.  
The examiner noted that the Veteran appeared anxious.  His 
affect was constricted in that he avoided painful emotions.  
His thought processes were generally well-organized.  There 
was no evidence of clearly loose associations, delusions, or 
hallucinations.  He denied having suicidal or homicidal 
ideations.  He was not judged to be a danger to him self or 
to others.  His judgment was deemed to be fairly good.  His 
insight was poor.  The examiner added that the Veteran 
appeared to be psychologically naïve about his PTSD 
diagnosis.  The Veteran's immediate memory was found to be 
adequate and his remote memory was not impaired.  He had a 
deficit of memory for recent events.  The VA examiner found 
that the Veteran continued to suffer from PTSD; however, his 
symptoms did not substantially change since the last VA exam 
in May 2007.  The examiner found that there was occasional 
decrease in work efficiency and intermittent periods of the 
inability to perform occupational tasks due to PTSD signs and 
symptoms; however, the Veteran's general functioning was 
satisfactory, with routine behavior, self-care, and normal 
conversation.  He had a GAF score of 55.  

Taken as a whole, the medical evidence pertinent to this 
period shows that the impairment from the Veteran's PTSD more 
nearly approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
contemplated by a 30 percent rating than the reduced 
reliability and productivity required for a 50 percent 
evaluation.  The Veteran essentially did not report any 
family problems at the time of his May 2007 and June 2009 VA 
examinations.  On June 2009 VA examination, his mental status 
evaluation was good, with deficiencies limited to poor 
insight and a deficit of memory for recent events.  However, 
he was not described as having impairment of immediate or 
remote memory, judgment or abstract thinking.  While his mood 
was characterized as moderately anxious, he was not shown to 
have reduced reliability and productivity due to flattened 
affect or speech problems.  In addition, he had no symptoms 
consistent with panic attacks.  Considering that the Veteran 
left work many years earlier due to retirement, there was no 
evidence from this period that he could not establish and 
maintain occupational and social relationships due to his 
PTSD.  Furthermore, on June 2009 VA examination, the examiner 
specifically found that there was only an occasional decrease 
in work efficiency and intermittent periods of the inability 
to perform occupational tasks due to PTSD signs and symptoms; 
however, the Veteran's general functioning was satisfactory, 
with routine behavior, self-care, and normal conversation.

The Veteran's currently assigned GAF score of 55 to 60 is 
indicative of moderate symptoms and this is consistent with 
the Veteran's assigned rating.  The Board notes that the 
Veteran did not show any speech impairment, difficulty in 
understanding complex commands, impairment in judgment or 
thinking, impairment in immediate or remote memory, or 
disturbances in motivation or mood, or endorse panic attacks.  
Although he avoided memories of Vietnam, had an exaggerated 
startle response, social avoidance, emotional numbness, and 
decreased interest in activities that were important to him.  
These symptoms were contemplated by the GAF score by the 
examiner who gave the June 2009 VA examination.  He continued 
to enjoy good relationships with his spouse, his son's, and 
his son's families.  With some exceptions, he was generally 
avoidant of social contact outside of his family.  

Thus, while the medical evidence indicates that the Veteran's 
PTSD has resulted in some of the symptoms listed among those 
included in the criteria for the 50 percent rating, such as 
difficulty in establishing and maintaining effective social 
relationships, the totality of the symptomatology and level 
of impairment associated with his PTSD have been more 
consistent with the criteria for the 30 percent rating.  
Furthermore, the evidence shows that the Veteran did enjoy 
good relationships with multiple members of his family and 
extended families.  His social difficulties were primarily 
limited to those outside of his family.  

In short, the Board finds that the evidence is indicative of 
no greater impairment than that contemplated by the initial 
30 percent rating assigned for PTSD.  As the criteria for the 
next higher, 50 percent, rating were not met during this 
period, it logically follows that the criteria for higher 
rating of 70 percent and 100 percent likewise are not met for 
this time frame.

Based on the evidence of record, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), but finds no evidence 
that the Veteran's PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated any periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 30 percent for PTSD, and the claim for that benefit 
must be denied. 38 C.F.R. §§ 4.3, 4.7.

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted a higher rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 


ORDER

Service connection for alopecia areata as secondary to PTSD 
is granted.  

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


